Citation Nr: 1214556	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  09-03 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure during service.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1973 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  rating decisions issued in June 2006 and July 2008 by the Department of Veterans Affairs (VA) Regional Offices (RO's) in Nashville, Tennessee and Huntington, West Virginia, respectively.  Jurisdiction has since been returned to the RO in Nashville, Tennessee.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2010.  A transcript of those proceedings has been associated with the Veteran's claims file.

By way of background, the Board remanded the Veteran's claim for further evidentiary development in April 2010.  After substantial completion of the requested development, the Appeals Management Center (AMC) readjudicated the claim, as reflected by a January 2012 supplemental statement of the case.  Because the benefit sought remains denied, the claim has been returned to the Board for further appellate review.

The Board notes that the Veteran recently has submitted medical treatment records to the Board without an accompanying waiver of initial RO review.  However, as these records do not address the etiology of her currently-diagnosed diabetes mellitus, but rather continue to reflect her recent treatment for this condition, the Board finds that the Veteran would not be prejudiced by the Board's adjudication of her claim.  As such, a remand for consideration of this newly submitted evidence is not warranted.
 


FINDINGS OF FACT

1.  The Veteran reports that she was diagnosed with diabetes mellitus in 1991, approximately 15 years after service, and the evidence of record first reflects a diagnosis of diabetes mellitus in 1993, approximately 17 years after service.

2.  There are no medical opinions of record linking the Veteran's current diabetes mellitus to service.

3.  The evidence of record fails to corroborate the Veteran's report of in-service herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, to include as secondary to claimed in-service herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) the Veteran status; (2) the existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  

Regarding VA's duty to notify, letters issued in June and December 2005 apprised the Veteran of the criteria for establishing service connection, including as secondary to in-service herbicide exposure; the evidence VA would obtain; and the evidence the Veteran is responsible for providing.  These notices were provided to the Veteran prior to the initial adjudication of her claim.  The Veteran was also specifically advised of the method by which VA determines disability ratings and effective dates in the notice accompanying the June 2006 rating decision, and the Veteran's claim was subsequently readjudicated, as reflected by a July 2008 rating decision, January 2009 statement of the case, and January 2012 supplemental statement of the case.  Accordingly, the Board finds that any potential prejudice resulting from any defect in the manner of earlier notice is overcome.  Furthermore, neither the Veteran nor her representative has alleged any prejudice resulting from the content and timeliness of the notice provided. 

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all available evidence necessary for equitable resolution of the issues decided on appeal has been obtained.  The Veteran testified at a Board hearing in January 2010.  Additionally, her private treatment and relevant VA treatment records are associated with her claims file, and she has not requested that any other records be obtained.  Moreover, pursuant to the Board's remand directives, efforts were made to corroborate the Veteran's belief that she was exposed to Agent Orange during service.  The record reflects that while the intent of the Board's remand directives was accomplished, as both the Veteran's personnel records and Department of Defense records were reviewed in an attempt to ascertain whether the Veteran did indeed have in-service Agent Orange exposure, no such corroborative evidence was discovered.

The Board acknowledges that the Veteran has not been provided with a VA examination in conjunction with her service connection claim.  However, as her service and post-service treatment records fail to suggest that she developed diabetes mellitus during or soon after service, and the evidence of record fails to indicate that she was exposed to Agent Orange during service, VA's duty to provide an examination has not been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is only warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits). 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required. 

Service Connection Claim

The Veteran contends that her currently-diagnosed diabetes mellitus is related to service, and she contends that she developed diabetes mellitus as the result of exposure to herbicide agents that were stored in the hangar where she worked as an aerographer during her Naval service in Cuba.  Additionally, the Veteran reports that the herbicides stored in these containers were also used to treat the lush Cuban vegetation, thereby directly exposing her to herbicides.  The Veteran has further asserted that she was advised that she was a "borderline" diabetic during her three pregnancies, which occurred in 1976, 1978, and 1980.

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

Additionally, service connection for certain diseases, including type II diabetes mellitus, may be granted based on presumed exposure to certain herbicide agents, even though there is no record of such disease during service.  Presumed exposure to a herbicide applies for a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam or other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  

The Veteran did not serve in the Republic of Vietnam, but rather in Guantanamo Bay, Cuba from approximately August 1974 and February 1975.  She alleges that during this period of Cuban service, she was exposed to the type of herbicides that would entitle her to presumptive service connection for diabetes mellitus (i.e., Agent Orange); accordingly, attempts were made to corroborate her belief.  However, the Veteran's service personnel and treatment records fail to indicate that the Veteran had documented herbicide exposure during service.  Moreover, a research request submitted to the Joint Services Records Research Center (JSRRC) also failed to indicate that Agent Orange was stored or used at Guantanamo Bay during the Veteran's period of service.  Rather, the research conducted by the JSRRC revealed that the Department of Defense's compilation of herbicide testing and storage outside the Republic of Vietnam does not include Guantanamo Bay among the list of locations that used, tested, stored, or disposed of Agent Orange or other tactical herbicides in 1974 or 1975.

The Veteran's service treatment records also fail to suggest that the Veteran developed diabetes mellitus during service.  Rather, blood serologies from December 1975 and January 1976 revealed lower than normal glucose levels, and a December 1975 service treatment record notes that an assessment of reactive hypoglycemia should be ruled out.  Furthermore, the Veteran's separation medical examination report does not record any abnormalities of her endocrine system, and a urinalysis conducted at this time failed to reveal any evidence of sugar or albumin.

The Veteran's post-service medical treatment of record reflects assessments of gestational diabetes in June 1980, and in a May 2007 VA treatment record, the Veteran reported being diagnosed with diabetes mellitus in 1991.  A March 1993 private treatment record reflects the first diabetes mellitus of record, and subsequent medical treatment records reflect the Veteran's ongoing treatment for this condition.

Thus, the evidence of record fails to reflect that the Veteran developed diabetes mellitus either during service or for many years thereafter.  Rather, the Veteran was noted to have low, not elevated, blood glucose readings during service, and urinalysis testing performed on separation from service failed to reflect any findings indicating that the Veteran was developing diabetes mellitus.  Moreover, while the Veteran's obstetric treatment records in conjunction with her 1980 pregnancy (approximately four years after her discharge from service) reflect a diagnosis of gestational diabetes, this condition is distinct from diabetes mellitus.  See Dorland's Medical Dictionary, 506 (31st ed. 2007) (defining both type 2 diabetes mellitus and gestational diabetes).

The Board acknowledges that the Veteran is competent to report symptoms of her currently-diagnosed diabetes mellitus; however, although she reports being diagnosed as a "borderline" diabetic in conjunction with her post-service pregnancies, her treatment records reflect her report that she was initially diagnosed with diabetes mellitus in 1991, approximately 15 years after her discharge from service.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required); but see Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  Moreover, the Board also finds that the Veteran, as a lay person, is not competent to relate her currently-diagnosed diabetes mellitus to service, and there is no medical evidence or opinion of record suggesting such an etiology.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).  

Thus, as the evidence of record fails to reflect that the Veteran developed diabetes mellitus either during service, or by her own report, for approximately 15 years after service, a basis for granting direct service connection for her currently-diagnosed diabetes mellitus has not been presented.  See Maxson, 12 Vet. App. 453.

With regard to the Veteran's claimed theory of entitlement, that her currently-diagnosed diabetes mellitus is attributable to exposure to certain herbicides during service, the Board acknowledges that the Veteran is indeed competent to report seeing a defoliant sprayed during her service in Cuba.  However, the Veteran is not competent to identify the type of defoliant used (or stored in the hangar in which she worked), and the Department of Defense records indicate that neither Agent Orange nor any other tactical herbicides were used in Cuba during the Veteran's period of service.  Given that official documents fail to corroborate the storage or use of Agent Orange during the Veteran's period of Cuban service, the Veteran's report is given little probative weight.

Accordingly, the evidence fails to reflect that the Veteran had the requisite in-service herbicide exposure to allow a grant of service connection pursuant to the provisions of 38 C.F.R. § 3.307 and 3.309.  Therefore, the Veteran's appeal is denied.


ORDER

Service connection for diabetes mellitus, to include as secondary to claimed in-service herbicide exposure, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


